DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a rheological solid composition comprising an aqueous phase. The claim is indefinite since it is unclear how a composition is a solid when comprising an aqueous phase. The specification does not clarify this issue since it discloses on page 26, lines 20-23 wherein water may be present in an amount of about 85 wt. % to 99.5% by weight of the rheological solid composition.

Claim 1 recites an insoluble active. The claim is indefinite since it is not clear what the active is insoluble in. It is unclear if the active is insoluble in water or if the active is insoluble in oil. Therefore, it is not clear what actives are encompassed by the claimed invention. 

Claim 2 recites the limitation "the FIRMESS TEST METHOD" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends from, does not recite a FIRMNESS TEST METHOD. Also, the claim is further indefinite since it is not clear what a FIRMNESS TEST METHOD encompasses.

Claim 3 recites the limitation "the THERMAL STABILITY TEST METHOD" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends from, does not recite a THERMAL STABILITY TEST METHOD. Also, the claim is further indefinite since it is not clear what a THERMAL STABILITY TEST METHOD encompasses.

Claim 4 recites the limitation "the WATER-EXPRESSION TEST METHOD" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends from, does not recite a WATER-EXPRESSION TEST METHOD. Also, the claim is further indefinite since it is not clear what a WATER-EXPRESSION TEST METHOD encompasses.

Claims 5 and 6 recites the limitation "the PHASE STABILITY TEST METHOD" in the last line.  There is insufficient antecedent basis for this limitation in the claims. Claim 1, from which claims 5 and 6 depend from, does not recite a PHASE STABILITY TEST METHOD. Also, the claim is further indefinite since it is not clear what a PHASE STABILITY TEST METHOD encompasses.

Claim 20 recites the limitation "the polysaccharide suspension agent system.”  There is insufficient antecedent basis for this limitation in the claim. Claim 19, from which claim 20 depends from, do not recite a polysaccharide suspension agent system. Claim 19 merely recites a suspension agent comprising a first polysaccharide and a second polysaccharide. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2020/0000693, Jan. 2, 2020).
Traynor et al. disclose a composition comprising one or more silicone dioxide-based particles comprising one or more active agents, wherein suitable active agents include fat-soluble vitamin (i.e. claimed insoluble active particle) (abstract, ¶ [0031] and [0108]). The composition may comprise a surfactant (¶ [0218]). Suitable surfactants include sodium myristate (i.e. claimed crystallizing agent) (¶ [0227]). The composition may comprise a surfactant in an amount of about 0.1% to about 4.0% (¶ [0219]). The composition may comprise a film former (¶ [0143]). Suitable film formers include calcium carrageenan (i.e. polysaccharide suspending agent) (¶ [0147]). The composition may comprise 86% water (i.e. aqueous phase) (Table 1). The composition may also comprise one or more thickening agents (¶ [0317]). 
Traynor et al. disclose a composition comprising sodium myristate (i.e. claimed crystallizing agent) (¶ [0227]), calcium carrageenan (i.e. polysaccharide suspending agent) (¶ [0147]), fat-soluble vitamin (i.e. insoluble active particle) (¶ [0108]), and 86% water (i.e. aqueous phase) (Table 1). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. However, the combination is obvious because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143 (I)(A). 
In regards to instant claims 2-6, the instant specification discloses on page 38, line 1 wherein the crystallizing agent may be sodium myristate. On page 6, line 8 wherein the suspension agent may be carrageenan. On page 9, line 12 wherein the insoluble active may be vitamins. Therefore, since the composition of Traynor et al., as discussed above, comprise substantially the same components as the claimed invention, one of ordinary skill in the art would reasonably expect that the composition of Traynor et al. has substantially the same properties as the claimed invention. 

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2020/0000693, Jan. 2, 2020) in view of Kaufman (US 4,107,289, Aug. 15, 1978).
	The teachings of Traynor et al. are discussed above. Traynor et al. do not disclose wherein the composition comprises sodium pentadecanoate. 
	However, Kaufman discloses wherein sodium pentadecanoate is a gelling agent (col. 6, lines 34-41).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Traynor et al. disclose wherein the composition may comprise thickening agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium pentadecanoate into the composition of Traynor et al. since it is a known and effective thickening agent as taught by Kaufman. 

3.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2020/0000693, Jan. 2, 2020) in view of Simonet et al. (US 2016/0120771, May 5, 2016).
	The teachings of Traynor et al. are discussed above. Traynor et al. do not disclose wherein the composition comprises xanthan gum and konjac gum. 
	However, Simonet et al. disclose a cosmetic composition comprising an aqueous phase comprising at least one aqueous-phase thickener (abstract). Suitable thickeners include konjac gum (¶ [0139]) and xanthan gum (¶ [0140]). The aqueous-phase thickener is present from 0.1% to 20% (¶ [0254]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Traynor et al. disclose wherein the composition may comprise one or more thickening agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated xanthan gum and konjac gum into the composition of Traynor et al. since they are known and effective thickening agents as taught by Simonet et al.
In regards to instant claim 20 reciting greater than about 10% and less than about 100% xanthan gum by weight of the polysaccharide suspension agent system, Simonet et al. disclose 0.1% to 20% thickener. Thus, it would have been obvious to one of ordinary skill in the art to have selected an amount of xanthan gum and konjac gum from this range. The claimed amount would have been obvious since the amounts selected may overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/225,146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite wherein the composition is an oral care product) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/225,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite wherein the composition is a personal care composition) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/225,151 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite wherein the composition is a shave care composition) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/225,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite wherein the composition is a personal care composition) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612